737 N.W.2d 690 (2007)
Sharon ROBERTSON, personal representative of the Estate of Gordon Robertson, Deceased, Plaintiff-Appellant,
v.
S.M. ASCHERL, M.D., Bay Radiological Consultants, P.C., and Bay Medical Center, a/k/a Bay Regional Medical Center, Defendants-Appellees.
Docket No. 132247. COA No. 269752.
Supreme Court of Michigan.
September 10, 2007.
On order of the Court, the application for leave to appeal the August 29, 2006 order of the Court of Appeals is considered and, pursuant to MCR 7.302(G)(1), in lieu of granting leave to appeal, we REVERSE the order of the Court of Appeals, which ordered dismissal of the complaint with prejudice, and we REMAND this case to the Bay Circuit Court for entry of an order dismissing the complaint without prejudice. See Kirkaldy v. Rim, 478 Mich. 581, 734 N.W.2d 201 (2007). In all other respects, leave to appeal is DENIED, because we are not persuaded that the remaining questions presented should be reviewed by this Court.